             Case 2:21-cv-01974-CDJ Document 3 Filed 05/06/21 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 WAL-MART STORES EAST, LP,                                   CIVIL ACTION
              Plaintiff,
                                                             No. 2:21-cv-01974

             v.

 ZURICH NORTH AMERICA, INC.
 d/b/a ZURICH AMERICAN INSURANCE                             [This Document has been
 COMPANY,                                                    Electronically Filed]
                Defendant.

              DEFENDANT, ZURICH AMERICAN INSURANCE COMPANY’S
                           ANSWER TO COMPLAINT

        Defendant, Zurich American Insurance Company (“Zurich”), incorrectly named as “Zurich

North America, Inc. d/b/a Zurich American Insurance Company”, by and through its undersigned

attorneys, hereby submits its Answer to Plaintiff, Wal-Mart Stores East, LP.’s (“Wal-Mart”)

Complaint, 1 together with affirmative defenses as follows:

        1.        Admitted, upon information and belief.

        2.        Admitted, upon information and belief.

        3.        Admitted only that Defendant Zurich American Insurance Company is a New York

corporation, with its principal place of business located at 1299 Zurich Way, Schaumburg, Illinois

60196. It is authorized to transact business and has transacted business in Pennsylvania. Zurich

American Insurance Company is incorrectly named in Wal-Mart’s Complaint as “Zurich North




        1
           To the extent that Zurich may use terms defined in Wal-Mart’s Complaint or headings utilized
in that pleading in this Answer, such use is not an admission of any characterization Wal-Mart may seek
to associate with any such defined term or heading.
            Case 2:21-cv-01974-CDJ Document 3 Filed 05/06/21 Page 2 of 13




America, Inc. d/b/a Zurich American Insurance Company”. Zurich otherwise denies each and

every allegation in the corresponding paragraph of Wal-Mart’s Complaint.

       4.         Admitted only that Zurich American Insurance Company is authorized to transact

business and has transacted business in Pennsylvania. Zurich otherwise denies each and every

allegation in the corresponding paragraph of Wal-Mart’s Complaint.

       5.         Denies the allegations of the corresponding paragraph of Wal-Mart’s Complaint as

they comprise conclusions of law to which no response is required and are, thus, deemed denied.

       6.         Admits only that Wal-Mart has filed the instant action against Zurich. The

pleadings and other litigation-related documents in this action are a matter of record and writings

which speak for themselves. Wal-Mart’s purported characterization or summary of this action is

denied to the extent same is inconsistent with the pleadings and other litigations-related documents

in this action.     Denies Wal-Mart’s purported summary or characterization of the so-called

“Robinson action”, the operative pleadings of which are writings which speak for themselves, to

the extent inconsistent with those operative pleadings in the Robinson action. Zurich otherwise

denies each and every allegation in the corresponding paragraph of Wal-Mart’s Complaint.

       7.         Admits that Wal-Mart has filed the instant action against Zurich. The pleadings

and other litigation-related documents in this action are a matter of record and writings which

speak for themselves. Wal-Mart’s purported characterization or summary of this action is denied

to the extent same is inconsistent with the pleadings and other litigation-related documents in this

action. In further response, Zurich American Insurance Company issued policy No. CPO-

6541241-08 (incorrectly referenced in Wal-Mart’s Complaint as “Policy No. CPO-6541241”), to

first named insured, Nassimi Holdings, LLC, refers to the terms, definitions, conditions precedent,

limitations, and exclusions to coverage in said insurance policy, which is a writing that speaks for



                                                  2
            Case 2:21-cv-01974-CDJ Document 3 Filed 05/06/21 Page 3 of 13




itself, for a fair and accurate summary of the intended coverage and limitations in coverage

afforded thereunder, denies Wal-Mart’s purported summary or characterization of said insurance

policy to the extent inconsistent with the writing itself, and otherwise denies the allegations in the

corresponding paragraph of Wal-Mart’s Complaint.            Further denies the allegations of the

corresponding paragraph of Wal-Mart’s Complaint to the extent they comprise conclusions of law

to which no response is required and are, thus, deemed denied. Zurich otherwise denies each and

every allegation in the corresponding paragraph of Wal-Mart’s Complaint.

       8.       Denies Wal-Mart’s purported summary or characterization of the so-called

“Robinson action”, the operative pleadings of which are writings which speak for themselves, to

the extent inconsistent with those operative pleadings in the Robinson action. Zurich otherwise

denies each and every allegation in the corresponding paragraph of Wal-Mart’s Complaint.

       9.       Denies Wal-Mart’s purported summary or characterization of the so-called

“Robinson action”, the operative pleadings of which are writings which speak for themselves, to

the extent inconsistent with those operative pleadings in the Robinson action. Zurich otherwise

denies each and every allegation in the corresponding paragraph of Wal-Mart’s Complaint.

       10.      Denies Wal-Mart’s purported summary or characterization of the so-called

“Robinson action”, the operative pleadings of which are writings which speak for themselves, to

the extent inconsistent with those operative pleadings in the Robinson action. Zurich otherwise

denies each and every allegation in the corresponding paragraph of Wal-Mart’s Complaint.

       11.      Denies Wal-Mart’s purported summary or characterization of the so-called

“Robinson action”, the operative pleadings of which are writings which speak for themselves, to

the extent inconsistent with those operative pleadings in the Robinson action. Zurich otherwise

denies each and every allegation in the corresponding paragraph of Wal-Mart’s Complaint.



                                                  3
          Case 2:21-cv-01974-CDJ Document 3 Filed 05/06/21 Page 4 of 13




       12.      Denies the allegations of the corresponding paragraph of Wal-Mart’s Complaint

for lack of knowledge or information sufficient to form a belief as to their truth.

       13.      Denies Wal-Mart’s purported summary or characterization of the so-called

“Robinson action”, the operative pleadings of which are writings which speak for themselves, to

the extent inconsistent with those operative pleadings in the Robinson action. Further denies the

allegations of the corresponding paragraph of Wal-Mart’s Complaint to the extent they comprise

conclusions of law to which no response is required and are, thus, deemed denied. Zurich

otherwise denies each and every allegation in the corresponding paragraph of Wal-Mart’s

Complaint.

       14.     Denies the allegations of the corresponding paragraph of Wal-Mart’s Complaint for

lack of knowledge or information sufficient to form a belief as to their truth. Denies Wal-Mart’s

summary or characterization of the referenced lease, which is a purported writing which speaks

for itself, to the extent inconsistent with said document. Further denies the allegations of the

corresponding paragraph of Wal-Mart’s Complaint to the extent they comprise conclusions of law

to which no response is required and are, thus, deemed denied. Zurich otherwise denies each and

every allegation in the corresponding paragraph of Wal-Mart’s Complaint.

       15.     Denies the allegations of the corresponding paragraph of Wal-Mart’s Complaint for

lack of knowledge or information sufficient to form a belief as to their truth. Denies Wal-Mart’s

summary or characterization of the referenced lease, which is a purported writing which speaks

for itself, to the extent inconsistent with said document. Further denies the allegations of the

corresponding paragraph of Wal-Mart’s Complaint to the extent they comprise conclusions of law

to which no response is required and are, thus, deemed denied. Zurich otherwise denies each and

every allegation in the corresponding paragraph of Wal-Mart’s Complaint.



                                                  4
          Case 2:21-cv-01974-CDJ Document 3 Filed 05/06/21 Page 5 of 13




       16.     Admits only that Zurich American Insurance Company issued policy No. CPO-

6541241-08 (incorrectly referenced in Wal-Mart’s Complaint as “Policy No. CPO-6541241”), to

first named insured, Nassimi Holdings, LLC, refers to the terms, definitions, conditions precedent,

limitations, and exclusions to coverage in said insurance policy, which is a writing that speaks for

itself, for a fair and accurate summary of the intended coverage and limitations in coverage

afforded thereunder, denies Wal-Mart’s purported summary or characterization of said insurance

policy to the extent inconsistent with the writing itself, and otherwise denies the allegations in the

corresponding paragraph of Wal-Mart’s Complaint.            Further denies the allegations of the

corresponding paragraph of Wal-Mart’s Complaint to the extent they comprise conclusions of law

to which no response is required and are, thus, deemed denied.

       17.     Denies the allegations of the corresponding paragraph of Wal-Mart’s Complaint for

lack of knowledge or information sufficient to form a belief as to their truth. Denies Wal-Mart’s

summary or characterization of the referenced lease, which is a purported writing which speaks

for itself, to the extent inconsistent with said document. Further denies the allegations of the

corresponding paragraph of Wal-Mart’s Complaint to the extent they comprise conclusions of law

to which no response is required and are, thus, deemed denied. Zurich otherwise denies each and

every allegation in the corresponding paragraph of Wal-Mart’s Complaint.

       18.     Admitted, upon information and belief.

       19.     Denies that Zurich has rejected Wal-Mart’s tender of the defense of the Robinson

action. To the contrary, Zurich has advised Wal-Mart, through its counsel, that Zurich has agreed

to provide a defense to Wal-Mart in the Robinson action under a reservation of rights. Any

potential indemnity obligation in favor of Wal-Mart relative to the Robinson action is not ripe as




                                                  5
            Case 2:21-cv-01974-CDJ Document 3 Filed 05/06/21 Page 6 of 13




there has been no adverse judgment against Wal-Mart in that action. Zurich otherwise denies each

and every allegation in the corresponding paragraph of Wal-Mart’s Complaint.

                    COUNT I – DECLARATORY JUDGMENT ACTION

          20.   Zurich incorporates by reference the admissions, denials, and averments set forth

in each of the preceding paragraphs as if the same were set forth more fully herein.

          21.   Denies the allegations of the corresponding paragraph of Wal-Mart’s Complaint

as they comprise conclusions of law to which no response is required and are, thus, deemed

denied.

          22.   Denies the allegations of the corresponding paragraph of Wal-Mart’s Complaint

as they comprise conclusions of law to which no response is required and are, thus, deemed

denied.

          23.   Denies the allegations of the corresponding paragraph of Wal-Mart’s Complaint

as they comprise conclusions of law to which no response is required and are, thus, deemed

denied.

          24.   Denies the allegations of the corresponding paragraph of Wal-Mart’s Complaint for

lack of knowledge or information sufficient to form a belief as to their truth. Denies Wal-Mart’s

summary or characterization of the referenced lease, which is a purported writing which speaks

for itself, to the extent inconsistent with said document. Refers to the terms, definitions, conditions

precedent, limitations, and exclusions to coverage in the alleged insurance policy, which is a

writing that speaks for itself, for a fair and accurate summary of the intended coverage and

limitations in coverage afforded thereunder, denies Wal-Mart’s purported summary or

characterization of said insurance policy to the extent inconsistent with the writing itself. Further

denies the allegations of the corresponding paragraph of Wal-Mart’s Complaint to the extent they



                                                  6
          Case 2:21-cv-01974-CDJ Document 3 Filed 05/06/21 Page 7 of 13




comprise conclusions of law to which no response is required and are, thus, deemed denied. Zurich

otherwise denies each and every allegation in the corresponding paragraph of Wal-Mart’s

Complaint.

       25.     Denies Wal-Mart’s purported summary or characterization of the so-called

“Robinson action”, the operative pleadings of which are writings which speak for themselves, to

the extent inconsistent with those operative pleadings in the Robinson action.

       26.     Denies the allegations of the corresponding paragraph of Wal-Mart’s Complaint for

lack of knowledge or information sufficient to form a belief as to their truth. Denies Wal-Mart’s

summary or characterization of the referenced lease, which is a purported writing which speaks

for itself, to the extent inconsistent with said document. Refers to the terms, definitions, conditions

precedent, limitations, and exclusions to coverage in the alleged insurance policy, which is a

writing that speaks for itself, for a fair and accurate summary of the intended coverage and

limitations in coverage afforded thereunder, denies Wal-Mart’s purported summary or

characterization of said insurance policy to the extent inconsistent with the writing itself. Further

denies the allegations of the corresponding paragraph of Wal-Mart’s Complaint to the extent they

comprise conclusions of law to which no response is required and are, thus, deemed denied. Zurich

otherwise denies each and every allegation in the corresponding paragraph of Wal-Mart’s

Complaint.

       27.     Denies that Zurich has rejected Wal-Mart’s tender of the defense of the Robinson

action. To the contrary, Zurich has advised Wal-Mart, through its counsel, that Zurich has

agreed to provide a defense and potentially indemnify Wal-Mart in the Robinson action under a

full reservation of rights. Zurich otherwise denies each and every allegation in the corresponding

paragraph of Wal-Mart’s Complaint.



                                                  7
          Case 2:21-cv-01974-CDJ Document 3 Filed 05/06/21 Page 8 of 13




       28.       Denies the allegations of the corresponding paragraph of Wal-Mart’s Complaint

for lack of knowledge or information sufficient to form a belief as to their truth. Further denies

the allegations of the corresponding paragraph of Wal-Mart’s Complaint to the extent they

comprise conclusions of law to which no response is required and are, thus, deemed denied.

Zurich otherwise denies each and every allegation in the corresponding paragraph of Wal-Mart’s

Complaint.

       29.       Admits only that Wal-Mart has filed the instant action against Zurich. The

pleadings and other litigation-related documents in this action are a matter of record and writings

which speak for themselves. Wal-Mart’s purported characterization or summary of this action is

denied to the extent same is inconsistent with the pleadings and other litigation-related

documents in this action. Further denies the allegations of the corresponding paragraph of Wal-

Mart’s Complaint to the extent they comprise conclusions of law to which no response is

required and are, thus, deemed denied. Zurich otherwise denies each and every allegation in the

corresponding paragraph of Wal-Mart’s Complaint.

       WHEREFORE, Defendant, Zurich American Insurance Company, respectfully requests

judgment in its favor and against Plaintiff, Wal-Mart Stores East, LP, with prejudice and costs,

and such other and further relief as the Court may otherwise deem just and proper under the

circumstances.




                                                 8
            Case 2:21-cv-01974-CDJ Document 3 Filed 05/06/21 Page 9 of 13




                                    AFFIRMATIVE DEFENSES

          As separate and distinct affirmative defense to Wal-Mart’s Complaint and to the

purported claims and requests for relief therein, Zurich asserts the following affirmative

defenses. By setting forth these Affirmative Defenses, Zurich does not assume the burden of

proving any fact, issue, or element of a claim or request for relief where such burden properly

belongs to the Plaintiff, Wal-Mart. Moreover, nothing stated herein is intended or shall be

construed as an admission that any particular issue or subject matter is relevant to Plaintiff’s

Complaint.

                                 FIRST AFFIRMATIVE DEFENSE

          Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

                               SECOND AFFIRMATIVE DEFENSE

          Zurich denies that Plaintiff is entitled to any of the relief sought in the Complaint.

                                THIRD AFFIRMATIVE DEFENSE

          Zurich denies each and every allegation of Plaintiff’s Complaint not expressly admitted

herein.

                               FOURTH AFFIRMATIVE DEFENSE

          Zurich denies that it breached any contractual obligations, express or implied.

                                 FIFTH AFFIRMATIVE DEFENSE

          Coverage for the purported claims and other relief sought in the Robinson action may

barred or limited by the express and unambiguous terms of the coverage grants, and the various

exclusions, conditions precedent, limitations, definitions, and endorsements contained in the

                                                    9
         Case 2:21-cv-01974-CDJ Document 3 Filed 05/06/21 Page 10 of 13




alleged Zurich American Insurance Company insurance policy No. CPO-6541241-08

(incorrectly referenced in Wal-Mart’s Complaint as “Policy No. CPO-6541241”), to first named

insured, Nassimi Holdings, LLC (the “Zurich Policy”), all of which are incorporated herein by

reference and expressly advanced as affirmative defenses to each and every claim or purported

claim and request for relief advanced against Zurich in this action.

                              SIXTH AFFIRMATIVE DEFENSE

       Coverage under the Zurich Policy is barred, in whole or in part, to the extent Wal-Mart

Stores East, LP does not qualify as an “insured” or “additional insured” under any Zurich

insurance policy.

                            SEVENTH AFFIRMATIVE DEFENSE

       Additional insured coverage under the Zurich Policy does not extend to any putative

additional insured’s own causal negligence or other act or omission.

                             EIGHTH AFFIRMATIVE DEFENSE

       Additional insured coverage under the Zurich Policy is barred, in whole or in part, to the

extent Plaintiff’s liability in the Robinson action does not arise out of the named insured’s

ownership, maintenance or repair of that part of the premises which is not reserved for the

exclusive use or occupancy of Plaintiff or any other tenant of lessee.

                              NINTH AFFIRMATIVE DEFENSE

       Additional insured coverage under the Zurich Policy is barred, in whole or in part, to the

extent it is not permitted by law.




                                                 10
         Case 2:21-cv-01974-CDJ Document 3 Filed 05/06/21 Page 11 of 13




                              TENTH AFFIRMATIVE DEFENSE

       Zurich has advised Plaintiff, through its counsel, that Zurich has agreed to provide a

defense in the underlying Robinson action under a reservation of rights. Accordingly, Plaintiff’s

request for declaratory relief with respect to Zurich’s alleged duty to defend Plaintiff in the

Robinson action does not present a ripe and/or justiciable controversy, thereby depriving this

Court of subject matter jurisdiction over same.

                           ELEVENTH AFFIRMATIVE DEFENSE

       Plaintiff seeks an advisory opinion concerning indemnity coverage for a potential

settlement or judgment in the Robinson action that has not and may not occur. Consequently,

this Court lacks subject matter jurisdiction over the claims and causes set forth in Plaintiff’s

Complaint insofar as the same do not present a ripe and/or justiciable controversy.

                            TWELFTH AFFIRMATIVE DEFENSE

       In the event Plaintiff has failed to join necessary and indispensable parties, the relief

sought in Plaintiff’s Complaint is barred.

                          THIRTEENTH AFFIRMATIVE DEFENSE

       Plaintiff may be precluded from pursuing a claim for coverage relative to the Robinson

action under the Zurich Policy by application of res judicata, claims preclusion, or issue

preclusion.

                         FOURTEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims and requests for relief may be barred by operation of the doctrines of

unclean hands, estoppel, waiver, and/or laches.

                                                  11
         Case 2:21-cv-01974-CDJ Document 3 Filed 05/06/21 Page 12 of 13




                            FIFTEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims and requests for relief may be barred by the applicable statute or

statutes of limitations.

                            SIXTEENTH AFFIRMATIVE DEFENSE

        Zurich expressly reserves the right to assert each and every defense available under

Fed.R.Civ.P. 12.

                           SEVENTEENTH AFFIRMATIVE DEFENSE

        Zurich raises as an affirmative defense each and every affirmative defense set forth in

Fed.R.Civ.P. 8(c), but only to the extent discovery in this matter or events in the future may

implicate the same.

                           EIGHTEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s Complaint contains insufficient information to permit Zurich to raise all

appropriate defenses and, therefore, Zurich reserves its rights to amend and/or supplement this

answer and these defenses and to assert additional defenses.

        WHEREFORE, Defendant, Zurich American Insurance Company, respectfully requests

judgment in its favor and against Plaintiff, Wal-Mart Stores East, LP, with prejudice and costs,

and such other and further relief as the Court may otherwise deem just and proper under the

circumstances.




                                                 12
        Case 2:21-cv-01974-CDJ Document 3 Filed 05/06/21 Page 13 of 13




                                 BODELL BOVE, LLC

                                 By: /s/ Louis A. Bové
                                 LOUIS A. BOVÉ, ESQUIRE
                                 REX F. BRIEN, ESQUIRE
                                 PA BAR I.D. NOS. 53071/40884
                                 1845 Walnut Street, Suite 1100
                                 Philadelphia, PA 19103
                                 Tel: (215) 864-6600
                                 Facsimile: (215) 864-6610
                                 lbove@bodellbove.com
                                 rbrien@bodellbove.com
                                 Attorneys for Defendant,
                                 Zurich American Insurance Company



Date: May 6, 2021




                                      13
